          Case 1:19-cv-01688-FB-SMG Document 4 Filed 03/26/19 Page 1 of 2 PageID #: 18

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                   Eastern District
                                                 __________         of of
                                                             District  New  York
                                                                          __________
YURI KOLBASYUK, on behalf of himself and all others
   EDWARD
     FEDOR
similarly       SHOMER, on behalf of himself and all
               ANTONOV,
          situated,                                               )
 VICKIY
 ISTER
PAVEL       ZIELEY
        NATANELOVA,
          KIRSON,   otherson
                         on similarly
                         a/k/a VICKY
                              behalf
                             behalf     situated,
                                     ofof  PLEVRITIS,
                                         herself and all
                                           plaintiff       on     )
 others similarly situated,
 behalf of plaintiff and a class,                                 )
and a class
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 19-cv-1688 FB-SMG
                                                                  )
   ONLINE
 DYNAMIC
 CAPITAL  INFORMATION
            RECOVERY
         MANAGEMENT   SERVICES,
                              LP INC.LLC
                      SOLUTIONS,
                    SERVICES,         d/b/a                       )
                  ONLINE COLLECTIONS
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ONLINE  INFORMATION SERVICES, INC.
                                   C/O DYNAMIC      RECOVERY
                                                        SERVICESOLUTIONS,
                                        CAPITAL MANAGEMENT      SERVICES, LP LLC
                                       CORPORATION                COMPANY
                                        698Interstate
                                       135  1/2 SOUTH   OGDEN STREET
                                                      Blvd
                                   80 STATE STREET
                                        BUFFALO,   NEW YORK,
                                                         12207 14206
                                       Greenville,
                                   ALBANY,         SC
                                            NEW YORK   29615




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                JOSEPH&COHEN
                                COHEN
                                DANIEL    H.MIZRAHI
                                              MIZRAHI  LAW, P.C.
                                                     LLP
                                                   PLLC
                                       300 CADMAN PLAZA WEST
                                       12TH FLOOR
                                       BROOKLYN, NEW YORK 11201



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:       3/26/2019                                                        s/Kimberly Davis
                                                                                       Signature of Clerk or Deputy Clerk
          Case 1:19-cv-01688-FB-SMG Document 4 Filed 03/26/19 Page 2 of 2 PageID #: 19

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
